Case 0:16-cv-62942-WPD Document 341 Entered on FLSD Docket 03/27/2020 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 16-62942-CIV-DIMITROULEAS/SNOW

   KERRY ROTH, on behalf of herself
   and all others similarly situated,

                     Plaintiff

   vs.

   GEICO GENERAL INSURANCE
   COMPANY; GOVERNMENT
   EMPLOYEES INSURANCE
   COMPANY; GEICO INDEMNITY
   COMPANY; GEICO CASUALTY
   COMPANY,

                    Defendants
   _______________________________/

                          REPORT AND RECOMMENDATION

                THIS CAUSE is before the Court on the Plaintiff’s Motion to Amend

   Judgment Awarding Attorneys’ Fees to Include Prejudgment Interest and

   Postjudgment Interest (ECF No. 335), which was referred to United States Magistrate

   Judge Lurana S. Snow for Report and Recommendation. (ECF No. 336) The Motion

   is fully briefed and ripe for consideration.

                The Court granted summary judgment in favor of the Plaintiff, making

   the Plaintiff the prevailing party. On January 10, 2020, the Court adopted the

   undersigned’s recommendation that attorney’s fees be awarded in the amount of

   $6,352,178.10. (ECF No. 333) This fee represented the lodestar fee amount, with

   application of a multiplier of 2.

                The Plaintiff now seeks an amendment to the Second Judgment to reflect
Case 0:16-cv-62942-WPD Document 341 Entered on FLSD Docket 03/27/2020 Page 2 of 4



   pre-judgment and post-judgment interest on the full amount of the fee awarded. The

   Defendants oppose the request on the same grounds on which they opposed the

   Plaintiff’s Motion for Attorneys’ Fees (ECF No. 308) and the undersigned’s Report and

   Recommendation on that Motion. (ECF No. 329) The Defendants also argue that

   interest should be awarded only on the lodestar amount. They do not dispute that the

   Plaintiff is entitled to interest under governing Florida law. Quality Engineered

   Installation, Inc. v. Higley S., Inc., 670 So. 2d 929, 930 (Fla. 1996).

                The Defendants have not cited any case which holds that interest should

   be awarded on the lodestar amount rather than the full fee award. The Plaintiff has

   cited several cases from this district and the Middle District of Florida which

   determined interest on the fee amount that was awarded by the court. Alhassid v.

   Nationstar Mortg., LLC, No. 14-cv-20484, 2016 WL 9444260, at *1 (S.D. Fla. Sept. 2,

   2016); TYR Tactical, LLC v. Protective Prod. Enterprises, LLC, No. 15-cv-61741, 2018

   WL 2672391, at *3 (S.D. Fla. June 5, 2018); Shelton v. Liberty Mut. Fire Ins. Co., No.

   8:12-cv-2064-T-30AEP, 2014 WL 631886, at *4 (M.D. Fla. Feb. 18, 2014); Apple Glen

   Inv’rs, L.P. v. Express Scripts, Inc., No. 8:14-cv-r1527-rT-r33TGW, 2018 WL 2945629,

   at *16 (M.D. Fla. May 25, 2018).

                In the absence of any legal precedent mandating that interest be

   computed based on any amount other than the actual fee awarded, the undersigned

   concludes that pre-judgment and post-judgment interest be calculated based on the fee

   award of $6,352,178.10.

                The Florida Supreme Court has held that pre-judgment interest “accrues

                                               2
Case 0:16-cv-62942-WPD Document 341 Entered on FLSD Docket 03/27/2020 Page 3 of 4



   from the date the entitlement to attorney’s fees is fixed through agreement, arbitration

   award, or court determination, even though the amount of the award has not yet been

   determined.” Quality Engineered Installations, 670 So. 2d at 931. The Plaintiff here

   requests that interest accrue from March 26, 2019, the date of the Second Judgment

   (ECF No. 287), through January 10, 2020, the date on which the award of attorneys'

   fees was entered by the Court. (ECF No. 333) The Defendants have not objected to

   these dates.

                  Attached to the instant Motion is the Declaration of Jeffrey O. Martin, an

   expert in statistical and actuarial matters, who computed pre-judgment interest at

   $340,120.24, based on the applicable Florida statutory interest rates as posted on the

   website of Florida’s Chief Financial Officer. (ECF No. 335-1) The Defendants, while

   opposing an award of pre-judgment interest on the fee award after use of a multiplier,

   do not object to Mr. Martin’s computation.

                  Post-judgment interest in governed by 28 U.S.C. § 1961(a), which provides

   that the interest rate is “equal to the weekly average 1-year constant maturity

   treasury yield, as published by the Federal Reserve System, for the calendar week

   preceding the date of the judgment. The Director of the Administrative Office shall

   distribute notice of that rate and any changes in it to all Federal judges.” The interest

   rate for the week ending March 22, 2019 is 2.45%.

                                        CONCLUSION

                  This Court having considered carefully the pleadings, arguments of

   counsel, and the applicable case law, it is hereby

                                               3
Case 0:16-cv-62942-WPD Document 341 Entered on FLSD Docket 03/27/2020 Page 4 of 4



                RECOMMENDED that Plaintiff’s Motion to Amend Judgment Awarding

   Attorneys’ Fees to Include Prejudgment Interest and PostJudgment Interest (ECF No.

   335) be GRANTED, and that the Plaintiff be awarded pre-judgment interest in the

   amount of $340,120.24 and post-judgment interest at the rate of 2.45%.

                The parties will have 14 days from the date of being served with a copy

   of this Report and Recommendation within which to file written objections, if any, with

   The Honorable William P. Dimitrouleas, United States District Judge. Failure to file

   objections timely shall bar the parties from a de novo determination by the District

   Judge of an issue covered in the Report and shall bar the parties from attacking on

   appeal unobjected-to factual and legal conclusions contained therein, except upon

   grounds of plain error if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1);

   Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th

   Cir.1989); 11th Cir. R. 3-1 (2016).

                DONE AND SUBMITTED at Fort Lauderdale, Florida, this 27th day of

   March, 2020.




   Copies to:
   All counsel of record




                                               4
